UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    WEALTH MANAGEMENT
    ASSOCIATES LLC,

                              Plaintiff,                    17 Civ. 1924 (KPF)
                      -v.-                            ORDER ADOPTING
                                                 REPORT AND RECOMMENDATION
    CHRISTIAN FARRAD, and CF MGMT
    LLC,

                              Defendants.


KATHERINE POLK FAILLA, District Judge:

        On February 7, 2018, the Court entered default judgment against

Defendants Christian Farrad and CF MGMT LLC. (Dkt. #42). Pending before

this Court is the Report and Recommendation issued by then-Magistrate Judge

Henry B. Pitman, dated June 21, 2019 (the “Report” (Dkt. #61)), recommending

that the Court award Plaintiff Wealth Management Associates LLC:

(i) $322,916.67 in lost profits, plus prejudgment interest at the rate of nine

percent from November 25, 2016, through the date that judgment is entered;

and (ii) $116,438.00 in attorneys’ fees and $400.00 in costs. 1 For the reasons

set forth below, the Court adopts the Report and Recommendation, except as to

Judge Pitman’s recommendation that the Court award Plaintiff $400 in costs,

which is modified to award Plaintiff $4,696.76 in costs.




1       The Court is indebted to Judge Pitman for his careful work on the Report, which he
        completed shortly before his retirement from the bench.
                                     BACKGROUND 2

      The relevant facts underlying this action are set forth in the Report, and

the Court assumes familiarity with them. A brief overview of the relevant facts

is set forth herein.

      Plaintiff Wealth Management Associates LLC (“WMA”) provides business

management services to high-income and high-net-worth clients in the

entertainment and sports industries. (Report ¶ 4). Defendant Christian Farrad

was employed as an account manager for Plaintiff from 2010 to 2016. (Id. at

¶¶ 9, 18). In July 2013, Farrad entered into a contract with Plaintiff in which

he agreed, amongst other things, not to disclose Plaintiff’s confidential

information, compete with Plaintiff, or solicit Plaintiff’s clients for three years

after termination of his employment. (Id. at ¶¶ 10-11).

      In March 2016, Farrad published a book that contained descriptions of

Plaintiff’s confidential business practices. (Report ¶¶ 14, 16). In June 2016,

Farrad resigned from his employment with Plaintiff and started his own

Company, CF MGMT (“MGMT”). (Id. at ¶¶ 18-19).

      On November 25, 2016, Plaintiff’s client, JB, terminated his relationship

with Plaintiff. (Report ¶ 20). An email inadvertently sent to Plaintiff made it

plain that Client JB had entered into a business relationship with Farrad and

MGMT. (Id.). Plaintiff sent Farrad a cease-and-desist letter in January 2017,




2     This Opinion draws its facts largely from the Report (Dkt. #61) and Plaintiff’s objections
      thereto (Dkt. #65).

                                              2
demanding that Farrad abide by the terms of his non-compete agreement. (Id.

at ¶ 22).

      Plaintiff commenced this action against Defendants in March 2017,

seeking a declaratory judgment that it owned Farrad’s book and claiming

copyright infringement, breach of contract, breach of fiduciary duty,

misappropriation of trade secrets, unfair competition, and tortious interference

with prospective economic advantage. (Report ¶ 23). On June 14, 2017, this

Court entered a preliminary injunction, enjoining Farrad from further violating

his agreement with Plaintiff. (Id. at ¶ 25).

      On August 3, 2017, Plaintiff’s client, AF, terminated his business

relationship with Plaintiff. (Report ¶ 27). Farrad had serviced Client AF’s

account while he was employed by Plaintiff, and Farrad remained in contact

with Client AF after resigning from his employment with Plaintiff. (Id.). After

resigning, Farrad attended all of Client AF’s events in New York. (Id. at ¶ 28).

      On November 15, 2017, Defendants’ counsel was granted leave to

withdraw from representing Defendants in this matter. (Dkt. #37). On

December 19, 2017, the Court ordered Defendants to advise the Court within

30 days if they intended to obtain new counsel. (Dkt. #40). Defendants were

advised that failure to respond to that Order might result in the entry of default

judgment against Defendants. (Id.). On February 7, 2018, having received no

response from Defendants, the Court entered default judgment against them.

(Dkt. #42). That same day, the Court referred the matter to Magistrate Judge

Pitman for an inquest into damages. (Dkt. #41).

                                         3
      Judge Pitman issued an order requiring that the parties submit proposed

findings of fact and conclusions of law on or before March 12, 2018. (Report

pp. 1-2). Judge Pitman issued several amending orders, extending the time in

which the parties could submit their proposed findings of fact and conclusions

of law. (Id. at p. 2). Plaintiff timely submitted its proposed findings of fact and

conclusions of law (“FFCL” (Dkt. #54)), and Defendants neither submitted their

own document nor objected to Plaintiff’s (Report pp. 3-4).

      On June 21, 2019, Judge Pitman issued his Report and

Recommendation, recommending that Plaintiff be granted the following relief:

(i) $322,916.67 in lost profits, plus prejudgment interest at the rate of nine

percent from November 25, 2016, to the date that judgment is entered; and

(ii) $116,438.00 in attorneys’ fees and $400.00 in costs. (Dkt. #61). As

relevant here, Judge Pitman recommended that the Court not grant Plaintiff

damages for lost profits related to Client AF, concluding that Plaintiff had not

borne its burden of demonstrating that Farrad caused Plaintiff to lose Client

AF’s business. (Report ¶¶ 64-65). Further, Judge Pitman did not address

Plaintiff’s application for damages for loss of goodwill, and he recommended

that Plaintiff be granted $400 in costs, as opposed to the $5,111.78 it sought.

(Id. at ¶¶ 84-87). Judge Pitman instructed the parties to file any objections to

the Report on or before July 5, 2019. (Id. at pp. 33-34).

      On July 5, 2019, Plaintiff submitted an objection to the Report, along

with three supporting declarations. (Dkt. #65, 66, 67, 68). Defendants did not

respond to the Report.

                                         4
                                   DISCUSSION

      Applicable Law

      A court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by a magistrate judge. See 28 U.S.C. § 636(b)(1); Fed.

R. Civ. P. 72(b); Grassia v. Scully, 892 F.2d 16, 19 (2d Cir. 1989). A court may

also accept those portions of a report to which no specific, written objection is

made, as long as the factual and legal bases supporting the findings are not

clearly erroneous. See Ramirez v. United States, 898 F. Supp. 2d 659, 663

(S.D.N.Y. 2012) (citation omitted). A magistrate judge’s decision is clearly

erroneous only if the district court is “left with the definite and firm conviction

that a mistake has been committed.” Easley v. Cromartie, 532 U.S. 234, 242

(2001) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).

The court reviews de novo any portions of a magistrate judge’s report and

recommendation to which a party submits a timely objection. 28 U.S.C.

§ 636(b)(1).

      Analysis

      Plaintiff has specifically objected to three aspects of the Report: (i) the

finding that Plaintiff is not owed lost profits for the loss of Client AF’s business;

(ii) the Report’s failure to address Plaintiff’s application for damages for loss of

goodwill; and (iii) the calculation of costs owed to Plaintiff. (Dkt. #65). The

Court will engage in a de novo review of the portions of the Report that are the

subject of these objections, before evaluating the portions of the Report to

which no objections have been made.


                                          5
      1.     Plaintiff Failed to Establish That It Is Owed Lost Profits for the
             Loss of Client AF’s Business

      Pursuant to the default judgment entered in this matter, the Court found

that Farrad breached a provision of his contract with Plaintiff that forbade him

from soliciting Plaintiff’s clients or competing with Plaintiff for a period of three

years after the termination of Farrad’s employment with Plaintiff. (Report

¶¶ 11, 23, 32). Plaintiff sought damages for lost profits associated with

Farrad’s wrongdoing. “[O]n an unfair competition claim, plaintiff may recover

the amount it would have earned in the absence of a defendant’s wrongful act,

including lost profits directly attributable to the wrongful act or profits earned

by the defendant that are derived from unfair competition.” 24/7 Records, Inc.

v. Sony Music Entm’t, Inc., 566 F. Supp. 2d 305, 320-21 (S.D.N.Y. 2008); see

also Earth Alterations, LLC v. Farrell, 800 N.Y.S.2d 744, 745 (2d Dep’t 2005)

(concluding that when a former employee breaches his covenant not to

compete, the proper measure of damages is “the net profit of which plaintiff

was deprived by reason of defendant[s’] improper competition with plaintiff

(quoting Pencom Sys. v. Shapiro, 598 N.Y.S.2d 212 (1st Dep’t 1993) (alteration

in Earth Alterations))).

      In his thoughtful and thorough Report, Judge Pitman found that:

             plaintiff has failed to make a sufficient showing that it
             is entitled to recover damages for the loss of Client AF.
             Plaintiff does not claim that Client AF hired defendants
             after terminating his relationship with plaintiff. In
             support of its conclusion that defendants’ wrongdoing
             caused the loss of Client AF’s business, plaintiff offers
             only that Farrad had serviced Client AF’s account while
             employed by plaintiff, that Farrad remained in contact
             with Client AF after resigning from his employment with
                                          6
             plaintiff and that Client AF’s former manager informed
             plaintiff’s CEO that Farrad attends all of Client AF’s
             events in New York. These facts do not establish by a
             preponderance of the evidence that defendants induced
             Client AF to terminate his relationship with plaintiff or
             that Farrad violated his noncompete clause by soliciting
             or obtaining Client AF’s business. Farrad’s ongoing
             communications with Client AF, without greater
             specificity, do not support an inference that Client AF
             has hired defendants. Similarly, given that Client AF is
             a musician who performs publicly, Farrad’s attendance
             at Client AF’s shows and events in New York does not
             distinguish Farrad from hundreds, if not thousands, of
             other individuals who attend Client AF’s shows
             and performances.

(Report ¶ 64 (internal citations omitted)).

      Plaintiff claims that Judge Pitman erred because he found that “Farrad

was not liable for soliciting Client AF,” even though Farrad’s liability had

already been adjudicated when default judgment was entered against him.

(Dkt. #65 at 9). But Plaintiff misunderstands the import of the default

judgment. The entry of default judgment requires the Court to accept as true

all of the complaint’s factual allegations that do not relate to damages. See

Credit Lyonnais Securities (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir.

1999). The default judgment determined that Farrad had, as relevant here,

solicited Plaintiff’s clients and competed with Plaintiff in violation of Farrad’s

contract with Plaintiff. The judgment did not, however, conclusively determine

that Farrad had solicited all of Plaintiff’s clients and could be liable for any

client Plaintiff lost in the years following Farrad’s resignation. To establish that

it was owed damages for lost profits related to Client AF, Plaintiff was required

to “submit sufficient evidence … to enable the district court to ‘establish

                                          7
damages with reasonable certainty.’” Vidalco Int’l LLC v. 3 G’s Vino LLC, No. 16

Civ. 5241 (PAE), 2018 WL 5023943, at *2 (S.D.N.Y. Oct. 17, 2018) (quoting

Nat’l Photo Grp., LLC v. Bigstar Entm’t, Inc., No. 13 Civ. 5467 (JLC), 2014 WL

1396543, at *2 (S.D.N.Y. Apr. 11, 2014)).

      Plaintiff admits that its FFCL do not expressly allege that Farrad “is

performing Business Management services for Client AF.” (Dkt. #65 at 9).

Instead, the FFCL allege:

      •     Client AF was Plaintiff’s client, and Farrad had serviced
            Client AF’s account while employed by Plaintiff (FFCL at
            ¶ 50);

      •     Farrad and Client AF remained in contact after Farrad
            left Plaintiff’s employment (id. at ¶ 51);

      •     Client AF terminated his business relationship with
            Plaintiff, stating that his mother would handle his
            business management needs going forward (id. at
            ¶¶ 52-53);

      •     Since Client AF terminated his relationship with
            Plaintiff, Farrad has attended all of Client AF’s events
            and shows in New York City (id. at ¶ 54); and

      •     Farrad has made social media posts from Client AF’s
            performances, in one of which he tagged Client AF’s
            apparel brand (id. at ¶ 51).

Read together, these allegations do not establish with reasonable certainty that

Farrad caused Client AF to terminate his relationship with Plaintiff, or that

Farrad is currently acting as Client AF’s business manager. Even accepting as

true Plaintiff’s uncontested findings of fact and conclusions of law, Plaintiff has




                                         8
failed to establish with reasonable certainty that its lost profits relating to

Client AF are directly attributable to Farrad’s wrongful conduct. 3

      In a final bid to be awarded lost profits for Client AF’s business, Plaintiff

asks to supplement the factual record with additional declarations that suggest

Farrad does serve as Client AF’s business manager. (Dkt. #65 at 10-11). The

Court, in its discretion, may allow supplementation of the record. See Hynes v.

Squillace, 143 F.3d 653, 656 (2d Cir. 1998). But the Court declines to do so

here. Plaintiff has not justified its failure to present this evidence when it had

the opportunity to do so, after the matter was referred to Judge Pitman for an

inquest into damages. The only rationale Plaintiff offers is that it believed the

entry of default judgment entitled it to damages for Client AF’s lost business.

(See, e.g., Dkt. #65 at 5 n.4). Had it known otherwise, Plaintiff says, it would

have sought further non-party discovery and introduced more evidence that:

(i) Farrad caused Client AF to terminate his business with Plaintiff; and

(ii) Farrad was acting as Client AF’s business manager. The Court is not

moved by this logic. Plaintiff is counseled in this matter, and as such, any

misunderstanding of the legal import of a default judgment would not entitle it

to a second bite at the record-building apple.




3     This is easily contrasted with the allegations concerning another one of Plaintiff’s former
      clients, Client JB. The complaint specifically alleged that Farrad was responsible for
      Client JB terminating its relationship with Plaintiff, and that Farrad was serving as
      Client JB’s business manager. (Dkt. #1 at ¶¶ 61-64). Following the entry of default
      judgment, these allegations must be accepted as true. See Credit Lyonnais Securities
      (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999). But even if that were not so,
      Plaintiff was able to substantiate its allegations with supporting facts. (See Dkt. #1 at
      ¶¶ 63-64).

                                              9
      For these reasons, and after de novo review, the Court fully agrees with

Judge Pitman’s well-reasoned conclusion that Plaintiff has failed to

demonstrate that it is owed damages for lost profits relating to Client AF.

      2.     Plaintiff Is Not Entitled to Damages for Loss of Goodwill

      Plaintiff’s objection that the Report failed to address its application for

damages for loss of goodwill is well taken. Plaintiff’s proposed Findings of Fact

and Conclusions of Law plainly sought such damages (FFCL ¶¶ 72-75), and the

Court will review this application de novo.

      “To succeed on a claim for consequential damages in the form of loss of

goodwill, a party must make three showings: 1) that a loss of goodwill did in

fact occur; 2) objective proof of the amount of that loss; and 3) that the loss

was caused by the opposing party’s breach.” Hangzhou Silk Imp. & Exp. Corp.

v. P.C.B. Int’l Indus., Inc., No. 00 Civ. 6344 (RLC), 2002 WL 2031591, at *8

(S.D.N.Y. Sept. 5, 2002) (citing Toltec Fabrics, Inc. v. August, Inc., 29 F.3d 778,

at 781 (2d Cir. 1994)). In proceedings before Judge Pitman, Plaintiff requested

$250,000 in “monetary damage attributable to [Plaintiff’s] loss of goodwill and

business opportunities.” (FFCL ¶ 75). But Plaintiff made no effort to offer

objective proof substantiating this proposed amount of loss. (See generally

FFCL).

      In its objections, Plaintiff attempts to offer objective evidence in support

of its application for loss of goodwill damages. Specifically, Plaintiff claims

that, since Farrad resigned from Plaintiff’s employment and began disparaging

Plaintiff’s business, Plaintiff has had a sharp decline in revenue and in the total

                                        10
number of clients serviced. (Dkt. #65 at 11-13). This evidence is supported by

declarations that were submitted for the first time after Judge Pitman had

ordered such evidence to be produced and after the Report was issued.

Plaintiff offers no explanation as to why this evidence could not have been

offered at an earlier stage in the proceedings. Accordingly, the Court declines

to exercise its discretionary powers to allow this evidence and argument to

supplement the record.

      Because there is no objective proof in the record of the amount of

damages Plaintiff has suffered due to a loss of goodwill, the Court declines to

award Plaintiff goodwill damages.

      3.    Plaintiff Is Entitled to Additional Costs

      Finally, Plaintiff objects to the Report’s finding that it should be awarded

only $400 in costs. The Report determined that Plaintiff was owed substantial

attorneys’ fees — $116,438 — but that Plaintiff had failed to submit adequate

documentation to support its request for reimbursement of costs totaling

$5,111.78. In its objections to the Report, Plaintiff explains that it was not

instructed to submit a Bill of Costs and did not know it was required to do so.

In a declaration submitted along with its objections, Plaintiff provides

documentation for costs totaling $4,696.76. (Dkt. #68).

      In this instance, the Court will allow Plaintiff to supplement the factual

record and will consider the newly-provided documentation for costs. The

Court takes notice that, while Judge Pitman expressly ordered that Plaintiff

submit verification of the attorneys’ fees sought, he did not similarly direct


                                        11
Plaintiff to provide a Bill of Costs. (Dkt. #59). Further, the Court understands

that different courts have different practices regarding the submission of

requests for attorneys’ fees and costs. In light of this, the Court believes that

Plaintiff’s failure to provide Judge Pitman with a Bill of Costs is excusable.

      Having reviewed this new documentation, the Court concludes that

Plaintiff is entitled to be awarded $4,696.76 for costs.

      4.    The Court Adopts the Remainder of the Report

      After conducting a review of the Report and the record, the Court

concludes that the remainder of Judge Pitman’s Report is reasonable and not

clearly erroneous. Accordingly, the Court adopts the rest of the Report in its

entirety.

                                  CONCLUSION

      The Court has thus reviewed portions of the Report de novo, and other

portions for clear error. With the exception of the Report’s proposed award for

costs, the Court agrees completely with Judge Pitman’s thoughtful and well-

reasoned Report and hereby adopts its reasoning by reference.

      For the foregoing reasons, the Court awards Plaintiff: (i) $322,916.67 in

lost profits, plus prejudgment interest at the rate of nine percent from

November 25, 2016, through the date that the judgment is entered; and

(ii) $116,438.00 in attorneys’ fees and $4,696.76 in costs.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.




                                        12
    SO ORDERED.

Dated: December 3, 2019
       New York, New York

                                  KATHERINE POLK FAILLA
                                 United States District Judge




                            13
